997 So. 2d 1165 (2008)
Stephanie DALTON, as Successor Personal Representative of the Estate of Genevieve S. Lockhart, Appellant,
v.
Bishop George W. SANDS, as Prior Personal Representative of the Estate of Genevieve S. Lockhart, Appellee.
No. 3D08-614.
District Court of Appeal of Florida, Third District.
December 10, 2008.
Rehearing and Rehearing En Banc Denied February 3, 2009.
Ferdie and Lones Chartered, P.A. and Ainslee R. Ferdie, Miami, for appellant.
Roy S. Elkin; Margaret S. Brodsky, Miami, for appellee.
Before SHEPHERD and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Estate of Rosenthal, 189 So. 2d 507 (Fla. 3d DCA 1966).